                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

LENNY CAIN,                             :

                  Petitioner            :
                                             CIVIL ACTION NO. 3:17-0105
            v.                          :
                                                 (Judge Mannion)
Warden SPAULDING, et al.,               :

                                        :
                  Respondent

                               MEMORANDUM

I. Background

      On January 19, 2017, the Petitioner, an inmate at the Allenwood

Federal Correctional Institution, Whiter Deer, Pennsylvania, filed the instant

petition for writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1).

Petitioner alleges that his due process rights were violated during the course

of two separate prison disciplinary hearings. Specifically, he raises four issues

in his petition for writ of habeas corpus:

      1.    Bureau of Prisons’ Administrative Remedy, 28 CFR
            §542, is inadequate and ineffective to challenge the
            legality of a sanction imposed by the DHO without
            having first served the maximum punishment
            imposed, due to a loop hole that allows no time limit
            in writing, dismissing and again re-writing the charge
            until the punishment imposed is fully served or the
            inmate gives up appealing the charge.
      2.    DHO Bittenbender violated inmate Cain’s due process
            rights in regard to Wolff v. McDonnell when he
            conducted a new DHO hearing after remand and
            vacation of the charge and sanction by the Regional
            Director by holding the hearing pro-forma exparte.

      3.    DO Bittenbender sanctioned inmate Cain as a repeat
            offender for conduct that was part of the same
            incident as though he was a second offender
            requiring increased sanctions in violation of Cain’s
            right to fundamental fairness/due process.

      4.    DHO Bittenbender violated inmate Cain’s rights to
            equal protections by being treated more harsh than
            others that are similarly situated when imposing
            sanctions.

Id. For relief, Petitioner requests an order directing Respondent to expunge

both incident reports and restore Petitioner’s good time credits. Id.

      By Memorandum and Order dated March 16, 2018, Cain’s petition was

dismissed for Cain’s failure to exhaust administrative remedies. (Doc. 12).

Presently before the Court is Petitioner’s motion for reconsideration of this

Court’s March 16, 2018 Memorandum and Order. (Doc. 13). For the reasons

set forth below, Petitioner’s motion for reconsideration will be denied.



II.   DISCUSSION

      A motion for reconsideration is a device of limited utility. It may be used

only to seek remediation for manifest errors of law or fact or to present newly

                                       2
discovered evidence which, if discovered previously, might have affected the

court's decision. Harsco Corp. v. Zlotnicki, 779 F.2d 906 (3d Cir. 1985), cert.

denied, 476 U.S. 1171 (1986). Accordingly, a party seeking reconsideration

must demonstrate at least one of the following grounds prior to the court

altering, or amending, a standing judgment: (1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available

when the court granted the motion; or (3) the need to correct a clear error of

law or fact or to prevent manifest injustice. Max’s Seafood Café v. Quineros,

176 F.3d 669, 677 (3d Cir. 1999)(citing North River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for

reconsideration is appropriate in instances where the court has

“...misunderstood a party, or has made a decision outside the adversarial

issues presented to the Court by the parties, or has made an error not of

reasoning, but of apprehension.” See Rohrbach v. AT & T Nassau Metals

Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995), vacated in part on other

grounds on reconsideration, 915 F. Supp. 712 (M.D. Pa. 1996), quoting

Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D.

Va. 1983). It may not be used as a means to reargue unsuccessful theories,

or argue new facts or issues that were not presented to the court in the


                                      3
context of the matter previously decided. Drysdale v. Woerth, 153 F. Supp. 2d

678, 682 (E.D. Pa. 2001). “Because federal courts have a strong interest in

the finality of judgments, motions for reconsideration should be granted

sparingly.” Continental Casualty Co. v. Diversified Indus. Inc., 884 F. Supp.

937, 943 (E.D. Pa. 1995).

      A review of the Court’s March 16, 2018, Memorandum and Order

reveals the following with respect to this Court’s decision to dismiss the

instant Petition for writ of habeas corpus:

      While the record demonstrates, and Respondents concede, that
      Cain has several times appealed to the Regional Office and been
      granted relief with respect to the rehearing of Incident Report No.
      2761143 based on procedural errors, it is clear from the record
      that he has failed to properly exhausted his administrative
      remedies with respect to the merits of Incident Report No.
      2761143. The record demonstrates that the merits of Incident
      Report No. 2761143 were addressed by the Regional Office in a
      response dated August 26, 2016. Petitioner, however, failed to
      appeal that decision, or the decision in Administrative Remedy
      No. 838041-R1, to the Central Office. Thus, by failing to appeal
      to the BOP General Counsel for final administrative review, he
      stopped the appeal process before completion. As such, he has
      failed to exhaust the administrative remedy process.

(Doc. 12 at 13).

      Petitioner claims that, contrary to this Court’s conclusion that he failed

to appeal to Central Office, Petitioner, in fact, did appeal to the Central Office

and he “has exhausted fully”. (Doc. 13 at 4). He makes the following argument

                                        4
in support of his motion for reconsideration:

      However, what is contained in the record is an admission by the
      respondent on page 5 at paragraph 31 stating; “On February 24,
      2017, Central Office responded that. . . .following a lame excuse
      explaining an issue that Mr. Cain never raised in his appeal to the
      Central Office. This response was well over the time limit to
      respond to Mr. Cain’s appeal to Central Office. Thus, Mr. Cain did
      exhaust his administrative remedies with diligence in light of
      “administrative remedy No. 85443 which relates directly to
      incident report 2761143, i.e., the weapon charge the only issue
      that Mr. Cain was appealing, regardless of his abandoned claim
      of incident report No. 2742429 which corresponded with
      administrative remedy No. 838041 which this Court relied on in
      error to find for the government/B.O.P/Respondent. This Court’s
      finding that Mr. Cain failed to properly exhaust his administrative
      remedies are contradicted by the facts in the record.

      Moreover, the Respondent’s Central Office only decided to reply
      to Mr. Cain’s appeal on February 24, 2017 over one month after
      Mr. Cain filed the instant action on January 9, 2017, thus over
      “eight (8) months” after Mr. Cain filed his appeal to cental office
      as conceded by the Respondents in their reply and declaration in
      exhibit A.

Id.

      The Court finds Petitioner’s argument to be without merit. Petitioner’s

final re-hearing, after two remands, was held on June 29, 2016. Petitioner

appealed the decision to the Regional Director, under Administrative Remedy

No. 868330-R2. By Response dated August 26, 2016, the Regional Office

denied Cain’s appeal of the June 29, 2016 re-hearing of incident report No.

2761143. There is no record of an appeal to the Central Office regarding

                                       5
Administrative Remedy No. 868330-R2.

      The February 24, 2017 Central Office response that Petitioner

references is a response directed at Petitioner’s appeal from the February 24,

2016 decision of the Discipline Hearing Officer regarding incident report No.

2761143, in which Petitioner was found to have committed the prohibited act

of Possession of a Weapon. (See Doc. 17-1 at 6). As the response correctly

reflects, the incident report No. 2761143 was remanded and a re-hearing was

held on June 29, 2016, to which Petitioner filed an appeal to the Regional

Director. Id. In denying Petitioner’s appeal, the Regional Director advised

Petitioner that he had a right to file an appeal from Regional Director, which

he did not. Id. It is this failure to appeal, that resulted in this Court’s

conclusion that the instant petition was to be dismissed for Petitioner’s failure

to exhaust administrative remedies

      Petitioner’s failure to satisfy the procedural rules of the BOP's

administrative remedy program thus constitutes a procedural default, as “no

administrative appeal is considered finally exhausted until a decision is

reached on the merits by the BOP’s Central Office.” Miceli v. Martinez, No.

08–1380, 2008 WL 4279887, 2 (M.D. Pa. Sept. 15, 2008); see also Moscato,

98 F.3d at 760 (“[F]ailure to satisfy the procedural rules of the Bureau's


                                        6
administrative process constitutes a procedural default.”). Therefore, in a case

such as this, where the petitioner has failed to exhaust his administrative

remedies due to a procedural default thus rending unavailable the

administrative process, review of the merits of his habeas claims is barred

absent a showing of “cause and prejudice” to excuse the procedural default.

Moscato, 98 F.3d at 761.

      To demonstrate “cause” for a procedural default, the petitioner must

show that “some objective factor external to the [petitioner’s] defense impeded

[his] efforts to comply with [a] procedural rule.” Murray v. Carrier, 477 U.S.

478, 488 (1986). “Examples of external impediments which have been found

to constitute cause in the procedural default context include ‘interference by

officials,’ ‘a showing that the factual or legal basis for a claim was not

reasonably available to counsel,’ and ‘ineffective assistance of counsel.’”

Wise v. Fulcomer, 958 F.2d 30, 34 n.9 (3d Cir. 1992) (quoting McCleskey v.

Zant, 499 U.S. 467, 494 (1991)). To establish “actual prejudice,” the petitioner

must show “not merely that the errors ... created a possibility of prejudice, but

that they worked to his actual and substantive disadvantage.” Carrier, 477

U.S. at 494(quoting United States v. Frady, 456 U.S. 152, 170 (1982)).

      The Court finds that Cain has not met that burden. He has failed to


                                        7
demonstrate any reason as to why this Court should excuse his default.

Accordingly, in the absence of any showing of cause sufficient to excuse his

procedural default, the petition will be denied on the ground that Cain’s

federal habeas claims are barred by procedural default.

          As such, Petitioner presents no evidence that this Court misunderstood

or misinterpreted the law as it applies to his situation. Cain’s petition was

properly dismissed. Accordingly, this Court finds that its Memorandum and

Order of March 5, 2018, is not troubled by manifest errors of law or fact and

Petitioner has not presented anything new, which if previously presented,

might have affected our decision. Consequently, the motion for

reconsideration will be DENIED. An appropriate order shall follow.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge


Dated: October 3, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-0105-01.wpd




                                                                    8
